             Case:18-04459-swd        Doc #:71 Filed: 08/10/2021        Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MICHIGAN

   IN RE:
                                                    Case No.: DK 18-04459
   MICHAEL S. TIRIKOS,                              Chapter 13
   SUSAN N. TIRIKOS,                                Hon. Scott W. Dales
                                                    Filed: October 24, 2018
            Debtors.
                                 //

TRUSTEE’S OBJECTION TO APPLICATION FOR ADDITIONAL ATTORNEY FEES
              AND/OR RECOVERY OF COSTS ADVANCED

       NOW COMES Barbara P. Foley, Trustee, by and through her Attorney, Courtney K.

Roberts, and for her Objection to Debtor’s Application for Additional Attorney Fees and/or

Recovery of Costs Advanced [DN 70] states as follows:

       1.      Michael and Susan Tirikos [“Debtors”] filed a petition for relief under Chapter 13

of the United States Bankruptcy Code on October 24, 2018. The case has never been converted,

dismissed, or reinstated.

       2.      The Trustee is objecting to the fee application because the Notice accompanying

the fee application does not provide accurate information regarding the impact the fees will have

on the plan, and to put Debtors’ counsel on notice of concerns regarding lumped fee entries.

       3.      The Chapter 13 plan was confirmed by Order entered April 20, 2019, with the

Order including approval for $3,650.00 in attorney fees [DN 38].

       4.      Debtor’s counsel was awarded additional compensation of $3,679.00 by Order

entered January 28, 2020 [DN 52].

       5.      On July 30, 2021, Debtors’ counsel filed a second Application for Additional

Attorney Fees and/or Recovery of Costs Advanced [DN 70], seeking approval for additional

compensation in the amount of $1,658.53.




                                                1
             Case:18-04459-swd        Doc #:71 Filed: 08/10/2021       Page 2 of 3




       6.      Debtors’ corrected First Pre-Confirmation Amended Chapter 13 Plan indicated

that the minimum dividend to general unsecured creditors of $25,000.00 would not be reduced

by additional administrative fees, including additional attorney compensation [DN 34].

       7.      This guarantee of a minimum $25,000.00 dividend to general unsecured creditors

has not been altered by Debtors’ subsequent amendments [DN 46, 49, 64 & 66].

       8.      The Trustee objects to the fee application because the Notice accompanying it

indicates that allowance of the additional compensation requested will reduce the dividend to

general unsecured creditors, as well as delay payment to general unsecured creditors [DN 70,

page 6].

            a. The fee application alone cannot reduce the dividend to general unsecured

               creditors. 11 U.S.C. § 1327(a).

            b. Debtors extended the duration of their Chapter 13 plan earlier this year under the

               CARES Act to maintain feasibility [DN 66].

            c. The Chapter 13 plan appears to be running approximately 72 months from filing,

               and 66 months from confirmation.

            d. The allowance of the additional compensation appears to extend the Chapter 13

               plan by another month. LBR 2016-2(d)(5).

       9.      “Any professional requesting compensation under § 330(a) has the burden of

proving entitlement to an award.” In re Clinkscale, 525 B.R. 399, 403 (W.D. Mich. Bankr.

2015), citing In re Ulrich, 517 B.R. 77, 80 (Bankr. E.D. Mich. 2014) and In re Boddy, 950 F.2d

334, 337 (6th Cir. 1991); In re Acevedo, 2014 WL 6775272 (Bankr. W.D. Mich 2014).




                                                 2
             Case:18-04459-swd        Doc #:71 Filed: 08/10/2021         Page 3 of 3




       10.     In an October 14, 2020, itemized billing entry, Debtors’ counsel is billing .4 hours

of attorney time for preparing and filing the response to the Trustee’s motion to dismiss [DN 70,

page 3].

       11.     Although the Response to Trustee’s Motion to Dismiss [DN 60] was reasonably

informative and its preparation clearly took up the bulk of the time in the itemized entry [DN 70,

page 3, 10/14/20], the Trustee objects to the fee application to note that drafting and filing are

separate activities that should be separately itemized, and that possibly require different rates of

billing; these should be separated in fee applications going forward. 11 U.S.C. § 330(a)(3)(b) &

(d). LBR Exhibit 5, ¶¶ 3, 4 & 9.

       WHEREFORE, the Trustee respectfully requests that the Court deny the Application for

Additional Attorney Fees and/or Recovery of Costs Advanced [DN 70], unless Debtors’ counsel

corrects the Notice given to Debtors of the true impact of the additional compensation on their

Chapter 13 plan, and grant such other relief as may be just and equitable.

                                              Respectfully submitted,

                                              BARBARA P. FOLEY
                                              CHAPTER 13 TRUSTEE

August 6, 2021                                /s/ Courtney K. Roberts
                                              Courtney K. Roberts (P64717)
                                              Attorney for Barbara P. Foley, Chapter 13 Trustee
                                              P.O. Box 51109
                                              Kalamazoo, MI 49005-1109
                                              Phone: (269) 343-0305
                                              E-Mail: croberts@chpt13.com




                                                 3
